Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4-6, 8-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kearl (6193118). Kearl teaches a luggage article with a panel at 61 fig.  3 and pocket at 90+92+94 attached to and positioned at an angle relative to the panel. Note the pocket including a first cradle (90 or 92 or 94) arranged to receive and secure at least portions of a power supply, and a second cradle (the other 90 or 92 or 94) arranged to receive and secure at least portions of a mobile device, the first and second cradles of the pocket aligned at a lower corner and arranged such that the power supply and the mobile device are held and engaged in overlying alignment at the lower corner. 
Regarding the limitation of at least two edges extending from the lower corner of the pocket at an angle relative to adjacent peripheral edges of the luggage article when the luggage article is in an upright position, note: That there are two edges forming the corner including one with the opening of the pocket.  The opening edge forms an accurate angle and the the other edge is at 0 degree or 360 degrees.  Neither the claims nor specification define “angle relative to adjacent peripheral edges” or excluding certain angles. 
Regarding claims 8, 9, and 18 note the power supply, the cell phone, and  the electrical connector are recited as intended use and do not impart any structure over Kearl.  Note that any contents would be biased when the device is tilted at the corner.
Regarding claim 21, note that the term “angle” including any angle from 0-degree and can be full circle at 360-degree. Also, the pocket in Kearl has many portions and edges, and there is an edge and/or part of the pocket is at an angle.  The pockets of when Kearl position on the bottom wall vertically in fig. 6 the two edges of the pockets can be 0, or 90 degrees depending on the edges of the pocket when measured against the positioned luggage.  In this case, note the two edges of the pocket (one edge is the angle of opening 94 the other is the bottom edge forming an acute angle) extend from the lower corner of the pocket at an angle, a first edge of the at least two edges extends at an angle B to horizontal (zero degree), and a second edge of at least two edge (the opening at an angle B being 180 degrees minus the acute angle formed by opening 94) and the A, B and T together are 180 degrees as claimed.
	
Claims 1-2, 4-13, 15-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crumrine (GB2333033).  Crumrine teaches a panel 13 and a pocket formed by 1st cradle at 33, and 2nd cradle at 37 in overlapping arrangement.  
Note that the term pocket is broad.  Note applicant’s own specification defines that
The pocket includes one or more cradles arranged to receive and secure at least portions of a wireless power supply and a mobile device” (par. 8) 

Optionally, at least one of the first and/or second cradle is defined at least in part by one or more strap attached to the panel. (par. 9)

Basically, applicant’s specification defines a pocket can comprise of only one strap, and there are two straps that comprises the claimed pocket as claimed.
Regarding the limitation positioned at an angle relative to the panel, note that the term “angle” including any angle from 0-degree and can be full circle at 360-degree. Also, the pocket in Crumrine has many portions and edges, and there is an edge and/or part of the pocket is at an angle.  The pockets of when Crumrine position on the bottom wall vertically in fig. 2 and horizontal position in fig. 4, the two edges of the pockets are at an angle depending on the edges of the pocket when measured against the positioned luggage.  
Note the teaching that panel 33 is a triangular panel (pg. 6, ln.1).
Regarding claim 21, note the pocket forms a 90 degrees (T), the value for A and B one of them is zero and the other is 90 degrees with respect to the free edge at 13.  

Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that Kearl does not teach a pocket that is positioned on the panel at an angle relative to the panel and the pocket is at an angle relative to adjacent peripheral edges of the luggage article. As set forth previously, the angle can range from 0 to 360.  The specification does not exclude 0 or 360 degrees at all.  The recitation “relative angle” does not exclude specific set of angles.
Similar with Crumrine, applicant asserts that Crumrine does not teach a pocket that is positioned on the panel at an angle relative to the panel or a pocket at an angle relative to adjacent peripheral edges of the luggage article.  It is noted that the claimed pocket comprises two cradles and broadly a cradle can comprise one strap as defined by applicant’s specification.  The two edges of strap 37 in Crumrine is at 0 or 360 degrees with the edge at 13 and the two edges of strap 35-36 is at 90 degrees with the peripheral edge at 13.  This is how the strap in applicant’s is interpreted, and the recitation “relative angle” does not exclude any specific set of angles.
If applicant’s intention is to exclude any specific set of angles, applicant should recite that 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733

/TRI M MAI/Examiner, Art Unit 3733